Citation Nr: 0301421	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  00-22 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain in excess of 10 percent prior to May 28, 2002.   

2.  Entitlement to an increased evaluation for low back 
strain in excess of 20 percent on and after May 28, 2002.

3.  Entitlement to an increased evaluation for 
hypertension, currently evaluated as 10 percent disabling.

(The issues of entitlement to a compensable rating for 
chondromalacia of the right and left knee will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had unverified active service from December 
1972 to August 1989 and verified active service from 
November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board is undertaking additional development on the 
issues of entitlement to a compensable rating for 
chondromalacia of the right and left knee, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the matters on appeal have been 
obtained.

2.  The veteran's low back disability is manifested by 
functional impairment that most nearly approximates 
moderate.

3.  The veteran's service-connected hypertension requires 
continuous medication for control, but does not result in 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent rating 
for lumbar strain prior to May 28, 2002, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5292, 5295 (2002).

2.  The criteria for entitlement to a rating in excess of 
20 percent for lumbar strain on and after May 28, 2002, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5295 (2002).

3.  The criteria for entitlement to assignment of an 
initial evaluation in excess of 10 percent for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending  
38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of certain provisions 
relating to attempts to reopen claims, not pertinent here.  

In this case, the Board considers that VA's duties under 
the VCAA have been fulfilled to the extent possible.  
Among other things, the VCAA provides that VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
veteran was notified of the information necessary to 
substantiate his claim, by means of the discussions in the 
October 2000 statement of the case and the July 2002 
supplemental statement of the case.  The RO explained its 
decision with respect to each issue, and invited the 
veteran to identify records that could be obtained to 
support his claims.  The veteran also testified before a 
hearing officer at the RO in July 2002.  Under these 
circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the records of the 
veteran's treatment at VA, which were the only records the 
veteran identified as relevant to his claim.  The veteran 
was also examined for VA purposes in connection with this 
claim, and pertinent medical opinions were obtained 
addressing the specific question at issue in this appeal.  
The veteran's representative indicated in an October 2002 
written statement that the recent supplemental statement 
of the case had been reviewed and that the veteran 
testified before a hearing officer at the RO in July 2002.  
The representative did not cite any additional evidence 
for VA to obtain.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II.  Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in VA's Schedule for Rating Disabilities. The percentage 
ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their 
residual conditions in civil occupations. Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).

Diagnostic Code 5295 pertains to lumbosacral strain. With 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position, a 20 
percent evaluation is warranted. Where symptoms are severe 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, a loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal 
mobility on forced motion, a 40 percent evaluation is 
warranted.

Traumatic arthritis is rated as degenerative arthritis. 38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved. When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent 
evaluation if it is moderate or a 40 percent evaluation if 
it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

In determining the degree of limitation of motion, 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, and/ or incoordination, and 
the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance. Functional loss may be due to the absence 
or deformity of structures or other pathology, or it may 
be due to pain, supported by adequate pathology and 
evidenced by the visible behavior in undertaking the 
motion. Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.

The intent of the Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various 
diagnoses is to be avoided. 38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will 
be resolved in favor of the veteran. 38 C.F.R. § 4.3 
(2002).

III.  Lumbar strain

The Board finds that the evidence of record favors a 20 
percent rating for the veteran's service-connected low 
back strain prior to May 28, 2002.  The record prior to 
May 28, 2002 shows that the veteran experienced some 
limitation of spinal motion, to include due to pain.  In 
late March 1998, the veteran was involved in a motor 
vehicle accident in which he was injured.  The VA and non-
VA medical treatment records after the motor vehicle 
accident indicate various complaints of low back pain, 
although for the most part they detail treatment of the 
veteran's hips and knees.  Nevertheless, according to a 
private May 2002 operation report, the veteran underwent 
surgery to relieve his chronic intractable low back pain.  
The operation also included treatment for nonservice-
related low extremity pain syndrome, status post motor 
vehicle accident with multiple fractures and post-
traumatic chronic radicular pain syndrome, type I.  
According to the operating surgeon, the procedure was a 
success.

Based on the foregoing evidence, the Board finds that a 20 
percent rating is warranted prior to May 28, 2002.  As 
such, the veteran's lumbar spinal symptoms more nearly 
approximate the criteria for a 20 percent rating under 
Diagnostic Code 5295, in contemplation of functional 
impairment in the form of increased motion loss and spasm 
during periods of flare-ups.

The veteran's spine does not, however, warrant assignment 
of a higher rating.  In this regard the Board notes that 
there is no medical evidence of abnormal mobility of the 
spine, to include with forced motion, nor of a marked 
limitation of forward bending or spinal listing.  
Moreover, even with consideration of all pertinent 
disability factors, there is no reasonable basis for 
concluding that the limitation of motion more nearly 
approximates severe than moderate.  Despite noting the 
tendency toward flare-ups, the examination reports 
consistently show no objective evidence of fatigability, 
instability or incoordination resulting in additional 
motion loss. Rather, even with consideration of the 
potential for flare-ups, the competent medical 
professionals have concluded that the veteran's lumbar 
strain results in mild or at most moderate disability.  
Such is consistent with no more than a 20 percent rating 
assignment.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.

IV.  Hypertension

Hypertension is evaluated under Diagnostic Code 7101.  
Under the rating criteria for cardiovascular disorders, a 
10 percent rating is warranted for hypertension where the 
diastolic pressure is predominantly 100 or more; or where 
the systolic pressure is predominantly 160 or more; or the 
minimum evaluation is for an individual with a history of 
diastolic pressure of predominantly 100 or more who 
requires continuous medication for control. 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2002).  A 20 percent 
disability rating is warranted where the diastolic 
pressure is predominantly 110 or more; or the systolic 
pressure is predominantly 200 or more.  Id.

The preponderance of the evidence is against assignment of 
a disability rating higher than 10 percent for 
hypertension.  The appellant does take medication for his 
hypertension.  According to a May 2002 VA examination 
report, the veteran's hypertension medication includes 
felodipine, hydrochlorothiazide, and lisinopril.  The 
medical evidence, however, does not show that his 
diastolic pressure has been predominantly 110 or more or 
that his systolic pressure has been predominantly 200 or 
more, or that he has definite symptoms due to his 
hypertension.

The evidence does not show a history of diastolic pressure 
of predominantly 110 or more.  The Board has reviewed the 
blood pressure readings as recorded in the VA and non-VA 
treatment records of record as well as the May 2002 VA 
examination report.  The appellant's diastolic pressure 
has predominantly been less than 100, with no findings of 
110 or more.  Also, he has had no systolic pressure 
readings of 200 or more.  The May 2002 VA examiner 
diagnosed the veteran with hypertension, not well-
controlled, with no apparent complications and normal 
renal function.  

The Board has relied on the extensive medical evidence of 
record to determine the level of severity of his 
hypertension during the pendency of this appeal and, after 
applying the regulatory standards, the Board finds that 
the veteran's hypertension warrants no more than a 10 
percent rating.





V.  Conclusion

The Board has considered the evidence of record that 
favors the veteran's claim for a higher rating, which 
essentially is comprised of the medical evidence 
previously discussed and the veteran's July 2002 
transcript before a hearing officer at the RO and written 
statements.  Nevertheless, the Board finds that this 
favorable evidence is outweighed by the evidence discussed 
in the preceding paragraphs.  It is important to note 
that, as a lay person untrained in the fields of medicine 
and/or science, the veteran is not competent to render 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Although the veteran contends that he 
takes constant medication to relieve his back pain and to 
control his hypertension, and that his disorders warrants 
ratings in excess of those already assigned, the medical 
evidence does not show symptomatology warranting higher 
ratings.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration. An extra-
schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2002).

The evidence of record does not, however, show that the 
veteran has missed work, or required hospitalization or 
surgery only by reason of his lumbar strain or his 
hypertension during the period pertinent to these claims.  
The veteran has not alleged the existence of unusual 
manifestations of the disability.  The medical evidence 
shows that the manifestations of the veteran's back and 
hypertension are those specifically contemplated by the 
schedular criteria.  In sum there is no indication in the 
record that the average industrial impairment from the 
disabilities discussed herein above would be in excess of 
that contemplated by the assigned evaluations.  Therefore, 
the Board has determined that referral of this case for 
extra- schedular consideration is not in order.


ORDER

Entitlement to a 20 percent evaluation for low back strain 
prior to May 28, 2002 is granted, subject to the 
provisions governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for low 
back strain on and after May 28, 2002 is denied.

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling, is denied.




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

